DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-06-03 (herein referred to as the Reply) where claim(s) 1, 3-6, 8-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 6 and 3-5, 8-20
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for scenarios in which an RO is associated to only one SSB, does not reasonably provide enablement for an RO that is associated with multiple SSBs.
The independent claims recite the following scenarios:
if the first RO is associated with the first SSB, send, according to the determined first order, the preamble in the first RO after reception of the first SSB, and 
if the first RO is associated with an SSB other than the first SSB: … send, according to the determined second order, the preamble in the second RO after the reception of the first SSB.
The scope of the independent claims includes embodiments in which a first RO is associated with multiple SSBs and consequently both scenario A and B occur such that the preamble is sent in both the first RO and the second RO. In other words, the phrase “if the first RO is associated with an SSB other than the first SSB” does not exclude the possibility that the first RO is additionally associated with the first SSB too.  However, the Specification only supports embodiments in which an RO is “mapped” to only one SSB via an SSB index value (see FIGS 2-4 and corresponding text) which corresponds to either scenario A or B, but not both.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 6 and 3-5, 8-20
The independent claims recite:
if the first RO is associated with the first SSB, send, according to the determined first order, the preamble in the first RO after reception of the first SSB, and 
if the first RO is associated with an SSB other than the first SSB: 
determine, based on second configuration information, a second order associated with the plurality of SSBs and the plurality of ROs, wherein, in the determined second order, a second RO is next in time after the first SSB, and 
send, according to the determined second order, the preamble in the second RO after the reception of the first SSB. 
Because condition A and condition B are not exclusive and each condition triggers an exclusive event (send the preamble in the first RO vs send the preamble in the second RO), it is unclear what should happen when both conditions A and B are satisfies.
For example, a broadest reasonable interpretation of the claim includes that a first RO is associated with multiple SSBs including a first SSB, a second SSB and/or a third SSB. In this example, condition A is satisfied (first RO is associated with first SSB) and condition B is also satisfied (first RO is associated with second SSB and third SSB, which are considered SSBs different from the first SSB). Consequently, the claim would require that a single preamble is sent in the first RO and sent in the second RO, where the first and second RO are different ROs. If it was intended that the preamble in both conditions are copies of each other, then amendments are needed to clarify. For example:
send, according to the determined first order, the preamble in the first RO after reception of the first SSB, and
send, according to the determined second order, [[the]] a copy of the preamble in the second RO after the reception of the first SSB. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 4, 9
The claims recite:
wherein the received first configuration information is associated with a number of SSBs that are associated with a single PRACH occasion and a number of contention-based preambles per SSB.
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted with regards to the multiple “associated” instances. For example:
Interpretation A
wherein the received first configuration information is associated with:
a number of SSBs that are associated with a single PRACH occasion and 
a number of contention-based preambles per SSB.

Interpretation B
wherein the received first configuration information is associated with a number of SSBs, 
wherein the number of SSBs are associated with 
a single PRACH occasion and 
a number of contention-based preambles per SSB.

Claim(s) 5, 10
The claims recite:
wherein the higher layer parameter indicates the number of SSBs that are associated with the single PRACH occasion and the number of contention-based preambles per SSB.
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted with regards to the “indicates.”
Interpretation A
wherein the higher layer parameter indicates: 
the number of SSBs that are associated with the single PRACH occasion and 
the number of contention-based preambles per SSB.
Interpretation B
wherein the higher layer parameter indicates the number of SSBs,
wherein the number of SSBs are associated with the single PRACH occasion and the number of contention-based preambles per SSB.

Examiner’s Notes
Definition of “associated” with respect to SSB and RO
The Specification at para. 0097-105 (using US Publication) sets forth the context and definition of the term “associated” with respect to an association between an SSB and RO. Accordingly the claimed ‘association’ when used with regards to an SSB and RO incorporates the limitation of the Specification’s “association” which is effectively a mapping between an SSB index of an SSB to an index of an RO.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415